Mr. Chief Justice Shepard
delivered the opinion of the Court:
In his assignments of error he denies the authority of the court to enter a judgment before the expiration of twenty days after the substitute affidavit was filed, and also objects to the sufficiency of the said affidavit.
There was no error in the judgment. The order to substitute the affidavit was expressly authorized by the District Code, sec. 399 [31 Stat. at L. 1252, chap. 854]. The defendant had filed his pleas within the time permitted by the rules, and, when called on by the court, declined to file an affidavit of defense.
After the appearance of defendant, the granting of additional time to plead and leave to amend affidavits was within the discretion of the court.
Defendant asked no further time to plead, gave no reason therefor, and refused to file an affidavit when the motion was called.
The judgment was right and is affirmed, with costs.

Affirmed.